DETAILED ACTION
Claim Status
Claim 40 has been canceled. Claims 21-39 are pending in the application.
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 10635093 has been received and approved by the office on 08/26/2021.

Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fail to explicitly disclose a user perform initial login to a HMI via a multi-factor user authentication at an initial location, wherein following initial authentication of the user, only a reduced-factor user authentication data (i.e. single-factor) is required when the user moves to a different location, wherein a first visualization accessed and displayed at the initial location is different from a second visualization accessed and displayed at the different location. Therefore, the prior art of record, taken alone or in combination, fail to teach each and every limitation of the claim 21. Similar rationales apply to claims 36.
The prior art of record also fail to explicitly disclose a user perform initial login to a first HMI via a multi-factor user authentication at a first location, wherein following initial authentication of the user, only a reduced-factor user authentication data (i.e. single-factor) is required when the user changes from the first HMI to a second HMI at a second location. Therefore, the prior art of record, taken alone or in combination, fail to teach each and every limitation of the claim 30. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ZI YE/Primary Examiner, Art Unit 2455